Exhibit 32 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the accompanyingAnnual Report on Form 10-K for the period ended December 31, 2008 (the “Report”) of Swift Energy Company (“Swift”) as filed with the Securities and Exchange Commission on February 26, 2009, the undersigned, in his capacity as an officer of Swift, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Swift. Date: February 26, 2009 /s/ Alton D. Heckaman, Jr. Alton D. Heckaman, Jr. Executive Vice President and Chief Financial Officer Date: February 26, 2009 /s/ Terry E. Swift Terry E. Swift Chairman of the Board and Chief Executive Officer
